                                                    Clear Form
DOCUMENTS UNDER SEAL                                                       TOTAL TIME (m ins): 5 minutes
M AGISTRATE JUDGE                        DEPUTY CLERK                              REPORTER/FTR
M INUTE ORDER                           Denisa Matamoros                          3:41- 3:46
MAGISTRATE JUDGE                         DATE                                         NEW CASE      CASE NUMBER
Susan van Keulen                         4/1/19                                                     5:18-cr-00292-BLF -3
                                                     APPEARANCES
DEFENDANT                                AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.     RET.
Jaime Villela                                      No
                                                   Yes      P       Carleen Arlidge                       APPT.
U.S. ATTORNEY                            INTERPRETER                             FIN. AFFT              COUNSEL APPT'D
Marissa Harris                           Not Requested                           SUBMITTED

PROBATION OFFICER           PRETRIAL SERVICES OFFICER                  DEF ELIGIBLE FOR          PARTIAL PAYMENT
                            Kim Do and Anthony Granados                APPT'D COUNSEL            OF CJA FEES
                                       PROCEEDINGS SCHEDULED TO OCCUR
        INITIAL APPEAR            PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
                                                                                                            TRIAL SET
        I.D. COUNSEL              ARRAIGNMENT             BOND HEARING            IA REV PROB. or           OTHER
                                                         Bail Review              or S/R
        DETENTION HRG             ID / REMOV HRG          CHANGE PLEA             PROB. REVOC.              ATTY APPT
                                                                                                            HEARING
                                                    INITIAL APPEARANCE
         ADVISED               ADVISED                   NAME AS CHARGED               TRUE NAME:
         OF RIGHTS             OF CHARGES                IS TRUE NAME
                                                       ARRAIGNM ENT
        ARRAIGNED ON               ARRAIGNED ON              READING W AIVED              W AIVER OF INDICTMENT FILED
        INFORMATION                INDICTMENT                SUBSTANCE
                                                        RELEASE
       RELEASED          ISSUED                     AMT OF SECURITY         SPECIAL NOTES               PASSPORT
       ON O/R            APPEARANCE BOND            $                                                   SURRENDERED
                                                                                                        DATE:
 PROPERTY TO BE POSTED                        CORPORATE SECURITY                        REAL PROPERTY:
     CASH    $


       MOTION          PRETRIAL               DETAINED           RELEASED       DETENTION HEARING             REMANDED
       FOR             SERVICES                                                 AND FORMAL FINDINGS           TO CUSTODY
       DETENTION       REPORT                                                   W AIVED
 ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                   NOT GUILTY                   GUILTY                     GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE               CHANGE OF PLEA               PLEA AGREEMENT             OTHER:
    REPORT ORDERED                                         FILED
                                                       CONTINUANCE
 TO:                              ATTY APPT               BOND                    STATUS RE:
April 11, 2019                    HEARING                 HEARING                 CONSENT                 TRIAL SET

 AT:                              SUBMIT FINAN.            PRELIMINARY            CHANGE OF               STATUS
                                  AFFIDAVIT                HEARING                PLEA
1:30 PM                                                    _____________
BEFORE HON.                       DETENTION                ARRAIGNMENT            MOTIONS                 JUDGMENT &
                                  HEARING                                                                 SENTENCING
Susan van Keulen
        TIME W AIVED              TIME EXCLUDABLE          IDENTITY /             PRETRIAL                PROB/SUP REV.
                                  UNDER 18 § USC           REMOVAL                CONFERENCE              HEARING
                                  3161                     HEARING
                                               ADDITIONAL PROCEEDINGS



Court to issue Order.
                                                                                        DOCUMENT NUMBER:
